DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s response filed 05/09/2022 has been fully considered. Applicant’s amendments and the accompanying arguments, with respect to the horizontal width of the atom occlusion film, in claims 1 and 17, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Umebayashi et al. (US 2010/0238331).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4, 9-11, 14, 15 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimotsusa (WO 2012/004965) in view of Kwon (US 2008/0038865) and Takahashi et al. (US 2011/0102657), and Umebayashi et al. (US 2010/0238331).
In reference to claim 1, Shimotsusa (WO 2012/004965), hereafter “Shimotsusa,” discloses a semiconductor device including a first semiconductor substrate, 101 in Figure 1,
a second semiconductor substrate 121 providing a function different from a function provided by the first semiconductor substrate, paragraphs 16, 23, and 27, and
a diffusion prevention film 111, paragraphs 23 and 37,
wherein at least two semiconductor substrates are stacked and the at least two semiconductor substrates are electrically connected to each other, paragraph 42, and
wherein the first semiconductor substrate and the second semiconductor substrate are stacked with the diffusion prevention film inserted between an interface of the first semiconductor substrate and an interface of the second semiconductor substrate, Figure 1 and paragraph 37.
Preventing diffusion of a dangling bond terminating atom used for reducing interface state of the first semiconductor substrate is an intended use of the diffusion preventing layer. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case the material layer of Shimotsusa is capable of the intended use.
Shimotsusa does not disclose an atom supply film that supplies the dangling bond terminating atom between the first semiconductor substrate and the diffusion prevention film, or
an atom occlusion film formed between the second semiconductor substrate and the diffusion prevention film,
wherein a horizontal width of the atom occlusion film in a cross-sectional view is the same as a horizontal width of the first and second semiconductor substrate.
Kwon (US 2008/0038865) hereafter “Kwon,” discloses an imaging device including teaching an atom supply film, 220a in Figure 7, that supplies the dangling bond terminating atom above transistors, paragraph 69. It would have been obvious to one of ordinary skill in the art at the time of the invention to form an atom supply film above the transistors. One would have been motivated to do so in order to eliminate dangling bonds, id.
Kwon discloses the atom supply layer over the transistors in Figure 7. It results naturally from the combination of Kwon and Shimotsusa, incorporating the atom supply layer formed over the photodiode transistor as taught by Kwon over the photodiode transistors on substrate 101 of Shimotsusa, that the atom supply film is between the first semiconductor substrate 101 and the diffusion prevention film 111.
Takahashi et al. (US 2011/0102657) discloses a semiconductor device including teaching a first semiconductor substrate 31 and a second semiconductor substrate 45 are stacked with an atom occlusion film, 58 in Figure 3, inserted between the diffusion prevention film 59, paragraph 117, and the second semiconductor substrate 45, paragraph 115.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for an atom occlusion film to be formed between the second semiconductor substrate and the diffusion prevention film. One would have been motivated to do so in order to insert a barrier layer in the stacked structure to prevent copper diffusion, paragraph 129.
Occluding the dangling bond terminating atom is an intended use of the atom occlusion layer. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the layer 58 of Takahashi is capable of occluding hydrogen.
Umebayashi et al. (US 2010/0238331), hereafter “Umebayashi,” discloses an atom occlusion film, 56 in Figure 3, wherein a horizontal width of the atom occlusion film in a cross-sectional view is the same as a horizontal width of the first and second semiconductor substrate 31, 45, Figure 3 and paragraph 91. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a horizontal width of the atom occlusion film in a cross-sectional view is the same as a horizontal width of the first and second semiconductor substrate. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one protective barrier layer configuration for another.
In reference to claim 4, Kwon discloses the dangling bond terminating atom is hydrogen, and an insulating thin film in the first semiconductor substrate formed by a silicon nitride thin film is used as the atom supply film, paragraph 69.
In reference to claim 9, Shimotsusa discloses the diffusion prevention film is a SiN film, paragraph 37.
The diffusion prevention film being formed by plasma CVD is a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113. In this case, deposition method does not result in a structural difference.
In further reference to claim 9, Shimotsusa discloses the diffusion prevention film is SiN, paragraph 37.
Shimotsusa is silent regarding the film being formed by plasma CVD.
Umebayashi discloses a semiconductor device including teaching a SiN layer 57 in Figure 3 formed by plasma CVD, paragraph 92. It would have been obvious to one of ordinary skill in the art at the time of the invention for the SiN film to be formed by plasma CVD. It would have been within the skill of one of ordinary skill in the art at the time of the invention to substitute this known, equivalent, SiN film in the structure of Shimotsusa.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982), see MPEP 2144.06.
In reference to claim 10, Shimotsusa discloses diffusion prevention film, Figure 1 and paragraph 37.
The diffusion prevention film being formed on a support substrate by a film formation process at 600 °C or more, wherein the diffusion prevention film formed on the support substrate and the second semiconductor substrate are bonded to each other and the support substrate is polished to be removed are product by process limitations. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113. In this case, deposition at 600 °C or more on support substrate does not result in a structural difference.
In reference to claims 11 and 14, Shimotsusa discloses the diffusion prevention film is a SiN film, paragraph 37.
The diffusion prevention film being formed by LP CVD or ALD-CVD are product by process limitations. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113. In this case, deposition method does not result in a structural difference.
In reference to claim 15, Shimotsusa discloses the first semiconductor substrate and the second semiconductor substrate are stacked with their multilayer wiring layers 149, 150 facing each other, Figure 1.
In reference to claim 17, Shimotsusa discloses a semiconductor device including a first semiconductor substrate, 101 in Figure 1,
a second semiconductor substrate 121 providing a function different from a function provided by the first semiconductor substrate, paragraphs 16, 23, and 27, and
a diffusion prevention film 111, paragraphs 23 and 37,
wherein at least two semiconductor substrates are stacked and the at least two semiconductor substrates are electrically connected to each other, paragraph 42, and
wherein the first semiconductor substrate and the second semiconductor substrate are stacked with the diffusion prevention film inserted between an interface of the first semiconductor substrate and an interface of the second semiconductor substrate, Figure 1 and paragraph 37.
Preventing diffusion of a dangling bond terminating atom used for reducing interface state of the first semiconductor substrate is an intended use of the diffusion preventing layer. In this case the material layer of Shimotsusa is capable of the intended use.
Shimotsusa does not disclose an atom supply film that supplies the dangling bond terminating atom between the first semiconductor substrate and the diffusion prevention film or 
an atom occlusion film formed between the second semiconductor substrate and the diffusion prevention film
wherein a horizontal width of the atom occlusion film in a cross-sectional view is the same as a horizontal width of the first and second semiconductor substrate.
Kwon discloses an imaging device including teaching an atom supply film, 220a in Figure 7, that supplies the dangling bond terminating atom above transistors, paragraph 69. It would have been obvious to one of ordinary skill in the art at the time of the invention to form an atom supply film above the transistors. One would have been motivated to do so in order to eliminate dangling bonds, id.
Kwon discloses the atom supply layer over the transistors in Figure 7. It results naturally from the combination of Kwon and Shimotsusa, incorporating the atom supply layer formed over the photodiode transistor as taught by Kwon over the photodiode transistors on substrate 101 of Shimotsusa, that the atom supply film is between the first semiconductor substrate 101 and the diffusion prevention film 111.
Takahashi et al. (US 2011/0102657) discloses a semiconductor device including teaching a first semiconductor substrate 31 and a second semiconductor substrate 45 are stacked with an atom occlusion film, 58 in Figure 3, inserted between the diffusion prevention film 59, paragraph 117, and the second semiconductor substrate 45, paragraph 115.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for an atom occlusion film to be formed between the second semiconductor substrate and the diffusion prevention film. One would have been motivated to do so in order to insert a barrier layer in the stacked structure to prevent copper diffusion, paragraph 129.
Occluding the dangling bond terminating atom is an intended use of the atom occlusion layer. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the layer 58 of Takahashi is capable of occluding hydrogen.
Umebayashi discloses an atom occlusion film, 56 in Figure 3, wherein a horizontal width of the atom occlusion film in a cross-sectional view is the same as a horizontal width of the first and second semiconductor substrate 31, 45, Figure 3 and paragraph 91. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a horizontal width of the atom occlusion film in a cross-sectional view is the same as a horizontal width of the first and second semiconductor substrate. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one protective barrier layer configuration for another.

Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimotsusa (WO 2012/004965) in view of Kwon (US 2008/0038865), Takahashi et al. (US 2011/0102657), and Umebayashi et al. (US 2010/0238331) as applied to claim 10 above and further in view of van Ngo (US 6,764,951).
In reference to claims 12 and 13, Shimotsusa does not disclose the diffusion prevention film has a film density of 2.7 g/cm to 3.5 g/cm or a thickness of 150 nm or less.
Van Ngo (US 6,764,951) discloses a semiconductor device including teaching a SiN diffusion prevention film with a film density of 2.7 g/cm to 3.5 g/cm or a thickness of 150 nm or less, col. 5 lines 55-62. It would have been obvious to one of ordinary skill in the art at the time of the invention for the diffusion prevention film to have a film density 2.7 g/cm to 3.5 g/cm or a thickness of 150 nm or less. One would have been motivated to do so in order to suitable block diffusion through the diffusion prevention film, col. 5 lines 37-40.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimotsusa (WO 2012/004965) in view of Kwon (US 2008/0038865), Takahashi et al. (US 2011/0102657), and Umebayashi et al. (US 2010/0238331) as applied to claim 1 above and further in view of Yoshihara et al. (US 2012/0056288).
In reference to claim 16, Shimotsusa does not disclose the first semiconductor substrate and the second semiconductor substrate are stacked with their multilayer wiring layers not facing other.
Yoshihara et al. (US 2012/0056288) discloses a semiconductor device including teaching a first semiconductor substrate, 101 in Figure 42, and the second semiconductor substrate 101b are stacked with their multilayer wiring layers 111, 111b not facing other. It would have been obvious to one of ordinary skill in the art at the time of the invention for the first semiconductor substrate and the second semiconductor substrate to be stacked with their multilayer wiring layers not facing other. One would have been motivated to do so to bond a third substrate to the second substrate with their respective wiring layers facing each other.

Allowable Subject Matter
Claims 2 and 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 would be allowable because the prior art of record fails to teach or fairly suggest the structure comprising the interface state of the first semiconductor substrate is lower than that of the second semiconductor substrate; in combination with the other recited limitations in the base claim.
Claims 5-8 depend on claim 2 and would be allowable in combination with the other recited limitations in the respective base claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/Primary Examiner, Art Unit 2897